DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 1-28-2022 is acknowledged.
Claims included in the prosecution are 1, 4, 6, 8, 12, 27-28, 32, 45, 47, 94-95 and 94-97.
	Claims 59-60, 66 and 70 remain withdrawn.
	In view of the amendments, the 112 rejections are withdrawn.
	The following are the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the Hager (US 2012/0010557)been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims are 1, 4, 6, 8, 12, 27-28, 32, 45, 47, 94-95 and 94-97 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 2011/0206759) in combination with Heger (US 2012/0010557 and Hong (US 2014/0154298), optionally further in view 
Swartz teaches compositions containing chemokine CCL19 encapsulated in liposomes (Abstract, 0158 and claims 1-3). Swartz however, does not teach the nature of the liposome and the phospholipids used for encapsulating CCL 19. Swartz teaches the administration of chemokines to a patient as immunotherapy (Abstract, 0003-0006, 0038-0040, Examples and claims).
.	Heger while disclosing liposomes encapsulating protein active agents teaches that thermosensitive liposomes are stable below the transition temperature of the phospholipids making up the liposomes and release encapsulated active agent when subjected to higher temperatures (body temperature). Thermosensitive liposomes taught by Hager to release the agent between 38 to 450 C. The lipids taught by Heger are DPPC, lecithin (as a mixture with DPPC) and lyso phosphatidylcholine (monoacyphosphatidylcholine). The liposomes further contain sterically stabilizing PEG-DSPE 2000 (Abstract, Fig. 10, 0020-0024, 0035-0042, 0066-0071, 0104-0106, Examples and claims). The amount of PEG-DSPE taught however, is from 2 to 7 mole %.  Although Heger does not specifically teach the claimed sizes of liposomes, in paragraphs 0131-0133 teaches that the sizes are subjected to repeated extrusions through 0.2 micron filters.
Hong while disclosing liposomal formulations containing DSPC teaches the inclusion of 1-20 mol $ PEG-DSPE in the composition (0300).


	Pottier while disclosing thermosensitive liposomes made with mixture of phospholipids and PEG-DSPE teaches that the liposomes of sizes between 50 and 150 nm can be prepared. The amount of PEG-DSPE is 6 to 7 mol %. (Abstract, 0081-0085, 0089, 0092).
	Hong studies liposomal composition for the delivery of therapeutic agents. The liposomes encapsulate a variety of active agents. Although a variety of phospholipids could be used for the formation of liposomes, in the examples (Example 57), Hong taches DSPC, cholesterol and PEG-DSPE and PEG_DSPE in mole percentages of 0.5 and 10 and finds that liposomes containing 10 mole percentage of PEG_DSPE are more efficacious than 0.5 mole % (Abstract, 0087-0092, 0099-0101, 0109-0110, and 0273).
It would have been obvious to one of ordinary skill in the art to use thermosensitive liposomes taught by Heger in the generic teachings of ‘liposomes’ taught by Swartz with a reasonable expectation of success since Heger teaches that thermosensitive liposomes containing DPPC, monoacyphosphatidylcholine and PEG-DSPE are stable below their transition temperature and release the encapsulated active agents between 38 and 450C. Although Heger teaches only 2-6 mol.% of PEG-DSPE, it 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claims 1, 47 and 97 have been amended to recited 80 mol % DPPC and cited references fail to teach a nanoparticle having a mixed lipid layer comprising 10 % DSPE-PEG and 80 ml % DPPC and no combination of Swartz, Heger, Kim, Hong and Pottier teaches every limitation of the claim invention as amended.
	These arguments are not persuasive. A careful examination of claim 1 indicates that besides DPPC and DSPE-PEG, the mixed bilayer contains one more phospholipid and it is unclear as to what it is. In the absence of such, it is unclear as to what the criticality of 80 mol $ is, especially in view of Heger’s  teaching of 84 mol. 5 of DPPC in p. 0132 and Hope’s or Kumar’s teaching that PEG-DSPE can be added to liposomes from 1 to 20 mol %.  Applicant’s arguments of applicant’s arguments regarding 10 mol % of PEG-DSPE and the affidavit have been addressed before in the earlier actions.
2.	Claims are 1, 4, 6, 8, 12, 27-28, 32, 45, 47, 94-95 and 94-97 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz (US 2011/0206759) in combination .
	The teachings of Swartz, Heger, Kim, Hong and Pottier have been discussed above.
	WO 2015 teaches the encapsulation of immunomodulatory chemokines in liposomes containing DSPC, Cholesterol and PEG-lipid for the treatment of tumors (Abstract, page 30, line 10, page 31, lines 7-10, page 33, lines 16-24, Example 1, claims 3, 5, 9, 53 and 89).
	It would have been obvious to one of ordinary skill in the art to use liposomes as the biological carrier for the delivery of containing CCL19 cytokine for the treatment of cancer with a reasonable expectation of success since encapsulation of cytokines in liposomes for the treatment of cancer is known as taught by WO.  Although Heger teaches only 2-6 mol % of PEG-DSPE, it would have been obvious to one of ordinary skill in the art to vary its amount 10 mole percent since Kumar and Hong teach that PEG-derivatized DSPE could vary from 1 to 20 mole percent in liposomes. 	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that WO 2015 does not cure the deficiencies of Swartz, Heger, Hong, Kim and Pottier and it does not teach or suggest the composition; but provides no specific arguments. The examiner has already addressed these arguments above.
3.	Claims are 1, 4, 6, 8, 12, 27-28, 32, 45, 47, 94-95 and 94-97 are rejected under 35 U.S.C. 103 as being unpatentable over Vicari (US 2003/0138413) in combination .
	Vicari teaches a method of treating cancer and according to Vicari, chemokines or a combination of chemokines could be used. The chemokine taught by Vicari is CXCL12. Vicari teaches the administration of CXCL12 in a biological carrier, but does not specifically teach liposomes as biological carrier (Abstract, 0073-0074 and 0076).
	The teachings of Heger, Hong, Kim and Pottier have been discussed above.
	It would have been obvious to one of ordinary skill in the art to use thermosensitive liposomes taught by Heger as the biological carrier for the delivery of CXCL12 with a reasonable expectation of success since liposomes are art well-known sustained release vehicles and Heger teaches that thermosensitive liposomes containing DPPC, monoacyphosphatidylcholine and PEG-DSPE are stable below their transition temperature and release the encapsulated active agents between 38 and 450C. Although Heger teaches only 2-6 mol.% of PEG-DSPE, it would have been obvious to one of ordinary skill in the art to vary its amount 10 mole percent since and Hong teaches that liposomes with10 mol. $ have superior efficacy.
 In the absence of showing unexpected results, it is deemed obvious to one of ordinary skill in the art to prepare liposomes of desired sizes through extrusion techniques using suitable filters based on the teaching of extrusion method taught by Heger. One of ordinary skill in the art would be motivated to prepare liposomes of claimed sizes with a reasonable expectation of success since Kim and Pottier teach the preparation of thermosensitive liposomes of claimed sizes.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612